DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendments 
The Amendments to the Claims filed 07/13/2022 have been entered.  The minor informalities have been addressed by amendments and objections to claims 1-7 thereto are withdrawn accordingly. The previous 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 1-10 are withdrawn in view of the Applicant's amendments and arguments. However, since claims 8 and 9 have been cancelled, the previous 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 8-9 are considered moot.

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

The application has been amended as follows:
Claim 1
Lines 26-28, “removing a relatively less volatile fraction from said second fractionation tower and sending at least a portion of said relatively less volatile fraction 

Claim 10
Line 4, “generating and transmitting a signal; and”

Claim 13
The process of claim 11 wherein said natural gas liquid comprises a maximum of 5,000 ppmv C1 components.

Reasons for Allowance 
Applicants argument that the instant invention as is non-obvious over cited prior arts, Pitman et al. (US 8,590,340 B2) and/or Wilkinson et al. (US 8,919,148 B2), because the cited prior art does not explicitly disclose the process scheme of “separating the partially condensed second stream in a separator to provide a vapor stream and a condensed stream, expanding the vapor stream to a lower pressure than within the separator and supplying it at a first mid-column feed position within a lower region of the first fractionation tower comprising an upper region and the lower region, wherein the lower region is vertically below a middle of the first fractionation tower and the upper region is vertically above the middle of the first fractionation tower, expanding at least a portion of the condensed stream to the lower pressure and supplying it to the first fractionation tower at a second mid-column feed position, withdrawing a distillation stream from the upper region of the first fractionation tower, and sending the distillation stream to a lower region of a second fractionation tower that is smaller than the first fractionation tower, the second fractionation tower comprising an upper region and the lower region wherein the lower region is vertically below a middle of the second fractionation tower and the upper region is vertically above the middle of the second fractionation tower”, whereas Wilkinson discloses passing the vapor stream from the separator to the smaller absorber column 27 and passing the liquid stream from the bottom of the absorber column 27 to the top or upper region of the larger stripper column 20, as a result, Wilkinson does not disclose expanding the vapor stream from the separator and supplying it at the first mid-column feed position within a lower region of the first fractionation tower, withdrawing a distillation stream from the upper region of the first fractionation tower and sending the distillation stream to a lower region of the second fraction tower that is smaller than the first fractionation tower (see Remarks, pages 6-10, filed 07/13/2022), is considered persuasive. 
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-7 and 10-13.  The concept of a process for the separation of a gas stream containing methane, C2 components, C3 components, and heavier hydrocarbon components into a volatile residue gas fraction and a relatively less volatile fraction containing said C2 components, C3 components and heavier hydrocarbon components or said C3 components and heavier hydrocarbon components in a fractionation tower, comprising the steps of:
dividing said gas stream into a gaseous first stream and a gaseous second stream; 
cooling said gaseous second stream under pressure sufficiently to partially condense;
separating said partially condensed second stream in a separator to provide a vapor stream and a condensed stream; 
expanding said vapor stream to a lower pressure than within the separator and supplying it at a first mid-column feed position within a lower region of a first fractionation tower comprising an upper region and said lower region, wherein said lower region is vertically below a middle of said first fractionation tower and said upper region is vertically above the middle of said first fractionation tower;
expanding at least a portion of the condensed stream to said lower pressure and supplying it to said first fractionation tower at a second mid-column feed position; 
withdrawing a distillation stream from said upper region of the first fractionation tower;
sending said distillation stream to a lower region of a second fractionation tower that is smaller than said first fractionation tower, said second fractionation tower comprising an upper region and said lower region wherein said lower region is vertically below a middle of said second fractionation tower and said upper region is vertically above the middle of said second fractionation tower;
removing a more volatile stream from said second fractionation tower to be sent to residue gas stream; and
removing a relatively less volatile fraction from said second fractionation tower and sending at least a portion of said less volatile stream to said first fractionation tower, is considered novel. 
The closest prior art to Pitman et al. (US 8,590,340 B2) discloses a process for the recovery of ethane, ethylene, propane, propylene, and heavier hydrocarbon components from a hydrocarbon gas stream comprising (col. 8, line 40 thru col. 12, line 45; Fig. 3): (i) proving a gas stream containing methane, C2 components, C3 components, and heavier hydrocarbon components (31, Fig. 3) into a separator (11, Fig. 3); (ii) dividing said gas stream (31, Fig. 3) into a gaseous first stream (32, Fig. 3) and a gaseous second stream (33, Fig. 3); (iii) cooling said gaseous second stream (33, Fig. 3) under pressure sufficiently to partially condense using an expansion valve (16, Fig. 3) to obtain a partially condensed stream (38a, Fig. 3); (iv) separating said partially condensed second stream (38a, Fig. 3) to thereby provide a vapor stream (49, Fig. 3) and a condensed stream (40, Fig. 3); (v) expanding said vapor stream (49, Fig. 3) to a lower pressure using an expansion valve (25, Fig. 3) and supplying it at a first mid-column feed position within a lower region of the fractionation tower; and (vi) expanding at least a portion of the condensed stream (40, Fig. 3) via a heat exchanger (10, Fig. 3) to said lower pressure and supplying it to said fractionation tower at a second mid-column feed position.  But Pitman does not explicitly disclose the subsequent steps of: (1) withdrawing a distillation stream from an upper region of the fractionation tower; (2) sending said distillation stream to a lower region of a second fractionation tower that is smaller than said first fractionation tower; (3) removing a more volatile stream from said second fractionation tower to be sent to a residue gas stream; and (4) removing a less volatile stream from said second fractionation tower and sending at least a portion of said less volatile stream to said first fractionation tower.
Other pertinent prior art to Wilkinson et al. (US 8,919,148 B2) discloses a process for the recovery of ethane, ethylene, propane, propylene, and heavier hydrocarbon components from a hydrocarbon gas stream (Abstract). Wilkinson discloses various embodiments of conducting the process including Fig. 7 and Fig. 8, and discloses the features of passing the vapor stream from the separator to the smaller absorber column 27 and passing the liquid stream from the bottom of the absorber column 27 to the top or upper region of the larger stripper column 20.  But Wilkinson does not disclose expanding the vapor stream from the separator and supplying it at the first mid-column feed position within a lower region of the first fractionation tower, withdrawing a distillation stream from the upper region of the first fractionation tower and sending the distillation stream to a lower region of the second fraction tower that is smaller than the first fractionation tower. 
The combination of cited prior arts, alone or in a combination, do not provide any guidance which would lead one to conduct a process for the separation of a gas stream containing methane, C2 components, C3 components, and heavier hydrocarbon components into a volatile residue gas fraction and a relatively less volatile fraction containing said C2 components, C3 components and heavier hydrocarbon components or said C3 components and heavier hydrocarbon components in a fractionation tower, including the features of “separating the partially condensed second stream in a separator to provide a vapor stream and a condensed stream, expanding the vapor stream to a lower pressure and supplying it at a first mid-column feed position within a lower region of the first fractionation tower comprising an upper region and the lower region, wherein the lower region is vertically below a middle of the first fractionation tower and the upper region is vertically above the middle of the first fractionation tower, expanding at least a portion of the condensed stream to the lower pressure and supplying it to the first fractionation tower at a second mid-column feed position, withdrawing a distillation stream from the upper region of the first fractionation tower, and sending the distillation stream to a lower region of a second fractionation tower that is smaller than the first fractionation tower, the second fractionation tower comprising an upper region and the lower region wherein the lower region is vertically below a middle of the second fractionation tower and the upper region is vertically above the middle of the second fractionation tower”, as recited in claim 1 of claimed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772